DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 5, 2021 has been entered.

Election/Restrictions
Claims 1, 3-11, 21 and 22 are allowable. Claims 6-8 and 11 are, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions species, as set forth in the Office action mailed on June 1, 2018, is hereby withdrawn and claims 6-8 and 11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael O'Connell on September 14, 2021.
The application has been amended as follows: 
1. A display apparatus, comprising: 
a first substrate having a front surface and a rear surface, the first substrate including a light emitting area and a reflective area; 
a first display layer disposed on the front surface of the first substrate, the first display layer configured to emit a first light in a front direction; 
a second display layer disposed on the rear surface of the first substrate, the second display layer configured to emit a second light in a rear direction; 
a pressure sensor disposed between the first substrate and the second display layer, the pressure sensor configured to sense a pressure of a touch of a user, wherein the pressure sensor includes: 
     an elastic layer disposed between the first display layer and the second display layer, the elastic layer being configured to be deformed by the pressure; 
at least one first conductive pattern disposed between the first display layer and the elastic layer; and 
     [[a]] at least one second conductive pattern disposed between the elastic layer and the second display layer; and 
a first reflective layer disposed on the first display layer, wherein the first reflective layer includes: 
     a reflective pattern disposed in the reflective area only, the reflective pattern configured to reflect light, and 
     a sensing pattern disposed in the light emitting area and the reflective area, the sensing pattern including a material having a constant reflexibility, 
wherein the reflective pattern overlaps with the sensing pattern and is physically disconnected from the reflective pattern.
4. The display apparatus of claim 1, wherein the at least one first conductive pattern is disposed between the first substrate and the elastic layer.
5. The display apparatus of claim 1, further comprising: 
a second substrate disposed between the at least one first conductive pattern and the elastic layer; 
a third substrate disposed between the elastic layer and the at least one second conductive pattern; and 
a fourth substrate disposed between the at least one second conductive pattern and the second display layer.
6. The display apparatus of claim 5, wherein an area of the second substrate is larger than an area of the first substrate, 

a first conductive pad provided on a same plane as the at least one first conductive pattern, the first conductive pad being connected to the at least one first conductive pattern; and 
a second conductive pad provided on a same plane as the at least one second conductive pattern, the second conductive pad being connected to the at least one second conductive pattern.
7. The display apparatus of claim 5, wherein the first substrate has a first via hole, 
wherein the fourth substrate has a second via hole, 
wherein the at least one first conductive pattern is connected to the first display layer through the first via hole, and wherein the at least one second conductive pattern is connected to the second display layer through the second via hole.
11. The display apparatus of claim 4, wherein each of the at least one first conductive pattern and the at least one second conductive pattern is provided in plurality.
12-20: Cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "the reflective pattern overlaps with the sensing pattern and is physically disconnected from the reflective pattern", as recited in claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MEIYA LI/Primary Examiner, Art Unit 2811